 FOREIGN CAR CENTER, INC.319a certification of representatives to the Petitioner for such unit, whichthe Board, under the circumstances, finds to be appropriate for pur-poses of collective bargaining.However, if a majority of the employees in voting group A do notvote for the Intervenor, such group appropriately will be includedin the same unit with the employees in voting group B, and their voteswill be pooled with those in voting group B.e If a majority of theemployees in the pooled group select the Petitioner, the RegionalDirector is instructed to issue a certification of representatives to thePetitioner for the pooled group which the Board in suchcircumstancesfinds to be an appropriate unit for purposes of collectivebargaining.[Recommendations omitted from publication.]If the votes are pooled,they are to be tallied in the following manner:The votesfor the Intervenor shall be counted as valid votes but neither for nor against the Peti-tioner ; all other votes are to be accorded their face value, whether for the Petitioner orfor no union.Foreign Car Center,Inc., formerly Bob Snead,Inc.andMachin-ists Lodge 695,International Association of Machinists, AFL-CIO.Case No. 19-CA-1948. October 7, 1960DECISION AND ORDEROn May 3, 1960, at the close of the hearing in the above-entitledproceeding, Trial Examiner Wallace E. Royster,en bane,granted theRespondent's motion to dismiss the complaint.The complaint, asdismissed, alleged that the Respondent, by disavowing its contractwith the Union in midterm and thereafter refusing to recognize theUnion as the exclusive bargaining representative, refused to bargainin violation of Section 8(a) (5) and (1) of the Act.The facts are as follows : On or about December 9, 1958, Bob Snead,Inc., signed an exclusive bargaining contract with the Union, coveringseveral classifications of mechanics, to rununtil June 1961.Althoughformerly employing at least two mechanics, at the time this contractwas executed and continuing until the date of the hearing herein, BobSnead, Inc., and its successor, Foreign Car Center, Inc., employedonly one mechanic.In December 1959, Oliver Beatty, sales manager for Bob Snead,Inc., informed a union representative that a new corporation, For-eign Car Center, Inc., would take over the operations of Bob Snead,Inc., and that Foreign Car Center, Inc., would not be bound by theUnion's existing contract with Bob Snead, Inc.On January 4, 1960, Beatty became the president and a minoritystockholder of Foreign Car Center, Inc.Thereafter, the new cor-129 NLRB No. 36. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDporation refused to acknowledge the existing contract and refused torecognize the Union as the bargaining representative of its singlemechanic.The TrialExaminerfound that the "employing agency has re-mained the same" notwithstanding the changein nameof the em-ployer and Beatty's acquisition of an ownership interest therein; andthat Foreign Car Center, Inc., is the alter ego of Bob Snead, Inc.However, the Trial Examiner also found that the contract covered aunit consisting solely of a single employee and hence concluded thatthe unit was inappropriate for collective bargaining.The Trial Ex-aminer therefore dismissed the complaint.The General Counsel appealed from the action of the Trial Ex-aminer in dismissing the complaint.The General Counsel contendsthat there were two employees in the unit at the time of the executionof the contract.We reject this contention.Concededly at the time ofthe execution of the contract, there was actually at work only oneemployee in the unit.As part of a settlement agreement of prior un-fair labor practice charges, Bob Snead, Inc., had agreed, at the time ofthe execution of the collective-bargaining contract, to reinstate an-other mechanic who had been discharged.However, the mechanicthereafter declined reinstatement.Under these circumstances, we findthat the discharged mechanic was not an employee of the employer atthe time of the execution of the contract or at any time thereafter.And, contrary to a further contention of the General Counsel, there isno presumption that the contract unit is appropriate arising from thefact that the parties thereto contemplated that additional mechanicswould be hired during the term of the contract where, as here, sincethe execution of the contract, there has been but one employee in theunit.We conclude that the Trial Examiner properly dismissed the com-plaint.The Board has held that it will not certify a one-man -unit'because the principle of collective bargaining presupposes that there1smore than one eligible person who desires to bargain.The Acttherefore does not empower the Board to certify a one-man unit.'Byparity of reasoning, the Act precludes the Board from directing anemployer to bargain with respect to such a unit.While we have heldthat the Act does not preclude bargaining with a union on behalf of asingle employee, if an employer is willing,' we have never held that anemployer's refusal to bargain with a representative on behalf of a one-mnan unit is a refusal to bargain within the meaning of Section8(a) (5).'Cutter Laboratories,116 NLRB 260, at 261S7uaionWireCompany,Inc,115 NLRB372, at373; Louis FDow Company.111 NLRB 609. at 6102Luckenbach SteamshipCompany, Inc, 2NLRP 192.'Louts Rosenberg,inc.122 NLRB 1450, at 1453In this case,the Board(MembersJenkins and Bean, dissenting)held thatexecution of a union-security agreement on be-(half of a single employee was not unlawful AMERICAN FEED COMPANY321Accordingly, we affirm the action of the Trial Examiner and shalldismiss the complaint.[The Board dismissed the complaint.]MEMBERS FANNING and KIMBALL took no part in the consideration,of the above Decision and Order.American Feed CompanyandLocal22, American Federation ofGrainMillers,AFL-CIO,Petitioner.Case No. 2-RC-10857..October 10, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Haywood E. Banks, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board has.delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNet.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Petitioner contends that a contract between the Intervenor,,Local 210, International Brotherhood of Teamsters, Chauffeurs,Drivers,Warehousemen and Helpers of America, and the Employer,executed on June 3, 1960 and due to expire on June 8, 1962, cannot baran election because it contains a "hot cargo" clause proscribed by Sec-tion 8(e) of the Act.The Intervenor asserts that the contract is abar because (1) the inclusion of such clauses does not destroy theeffectiveness of contracts as bars to elections; (2) if the clause is,deemed an illegal "hot cargo" clause, the contract contains a savingsclause which cures the defect for contract-bar purposes; and (3) theclause is not a "hot cargo" clause.The clause in question provides in',pertinent part that : "There is hereby excluded from the job duties,course of employment or work of employees covered by this agreement,any work whatsoever in connection with the handling or performingany service whatsoever on goods, products or materials coming fromor going to the premises of an Employer where there is any contro-versy with a Union."A majority of the Board recently held that a contract which contains.a "hot cargo" clause violative of Section 8(e), like contracts which129 NLRB No. 35.i86439-61-vol 129- --22